          Case 1:18-cv-09936-LGS Document 41 Filed 11/07/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP JR., ERIC                           :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

     THE TRUMP CORPORATION’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned counsel

for Defendant The Trump Corporation (a private non-governmental party) hereby certifies that

The Trump Corporation has no parent corporation and that there is no publicly held corporation

that owns 10% or more of its stock.

Dated: November 7, 2018
       New York, New York

                                                        Respectfully submitted,

                                                        SPEARS & IMES LLP
                                                        /s/ David Spears
                                                        David Spears
                                                        SPEARS & IMES LLP
                                                        51 Madison Avenue
                                                        New York, New York 10010
                                                        Tel: (212) 213-6996
                                                        Fax: (212) 213-0849
                                                        E-mail: dspears@spearsimes.com

                                                        Counsel for The Trump Corporation
